OPINION OF THE COURT
Memorandum.
The judgment of the Appellate Division should be affirmed, without costs.
Petitioner, an Assistant District Attorney, refused to obey respondent, an Acting Justice of Supreme Court presiding at a calendar call, when she ordered the prosecutor to leave the well area of her courtroom. The verbal exchanges and actions that led the Justice to hold the prosecutor in summary criminal contempt are described in the Appellate Division writings (170 AD2d 364).
Petitioner’s statements and conduct, as reflected in the record before us, satisfied the prerequisites for respondent’s adjudication of summary contempt (contrast, Matter of Williams v Cornelius, 76 NY2d 542, 547). He willfully refused to exit the well area after an explicit and unambiguous judicial order to do so (Judiciary Law § 750 [A] [3], [4]). As this Court has noted in the past, "[hjowever misguided and erroneous the court’s order may have been, petitioner was not free to disregard it and decide for himself the manner in which to proceed” (Matter of Balter v Regan, 63 NY2d 630, 631).
Petitioner’s arguments that his due process rights were violated and that the mandate was defective under Judiciary Law § 752 are also without merit (see, Matter of Kunstler v Galligan, 79 NY2d 775, affg on App Div 168 AD2d 146).
Chief Judge Wachtler and Judges Simons, Kaye, Alexander, Titone, Hancock, Jr., and Bellacosa concur.
*941Judgment affirmed, without costs, in a memorandum.